Citation Nr: 0716464	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
April 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified in a video hearing before the 
undersigned Veteran's Law Judge in March 2006.  A transcript 
of the veteran's testimony has been associated with the 
claims file. 

In August 2006 the Board remanded, via the Appeals Management 
Center (AMC), for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has not submitted any evidence to show that 
his diagnosed PTSD is a result of a verified stressor or 
other verifiable event including claimed a physical assault 
and fear of physical assault during his period of active 
service.

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2003 rating decision on appeal.  

The Board notes that special development is required when 
PTSD claim is based on stressor of alleged physical or sexual 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); 
Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, 
para. 5.14d; 38 C.F.R. § 3.304(f)(3).  In August 2006 the 
veteran was sent a letter with the appropriate evidence for a 
sexual assault claim. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for PTSD, 
and of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the August 
2006 letter. 

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge in March 2006. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran asserts that his current PTSD is a result of 
sexual assault during boot camp. 

In June 2003 the veteran asserted that while he was in boot 
camp he was cornered in the shower by fellow sailors who 
threw a towel over his head and shoved him in the corner.  
The veteran stated that the other men then put their genitals 
against the veteran's rear.  The veteran stated that the 
other men said that if the veteran said anything about what 
happened they would get him.  The veteran stated that after 
the sexual assault he was able to break away from them and he 
heard laughter as he hid his face and ran back to his bunk.  
The veteran stated that he was ashamed of what happened but 
he felt that if he said something he would have been kicked 
out of the military and that his step dad would have teased 
him for not standing up to what happened and the shamed that 
it would have caused.  The veteran stated that there were 
times in boot camp that he feared for his life because he did 
not know who molested him.  

At the veteran's Board hearing in March 2006 the veteran 
testified that while in Company 256 in 1962 about four weeks 
into boot camp he was assaulted.  The veteran testified that 
he was in the middle of his shower scrubbing his body and 
washing his hair when all of a sudden someone threw a wet 
towel over his head.  The veteran testified that he was 
grabbed behind by two men who twisted his arms behind his 
back.  The veteran testified that he was hit hard in his back 
and then shoved forward.  The veteran then stated the voice 
behind him said to get his legs and one of the men behind him 
kicked his legs apart.  The veteran stated that he stood 
there in a panic and tried to yell out but he when did he got 
a mouthful of water from the wet towel that was over his head 
and the soap was burning in his eyes and that he could not 
breathe.  The veteran felt paralyzed in fear, unable to move 
free.  The veteran stated that he was sexual assaulted.   

The veteran testified that he did not remember if he broke 
free or if they let him go.  The veteran testified that he 
sat on the shower floor after the rape with a wet towel on 
his head and his eyes burning.  The veteran stated that after 
lights out he snuck to the bathroom and rubbed himself raw 
with toilet paper to clean himself out.

The veteran testified that the next morning at barracks 
inspection he stepped out of line to say something but before 
he could say a word he was hit in the stomach from the 
company recruit chief petty officer, the hit was so hard it 
took the wind out of him and brought him to his knees.  

The veteran testified that the next few days of boot camp 
were very difficult and he was pulled out of line because he 
fell behind and he was made to march around the grinder with 
the M-1 held high over his head.  

In March 2007 the veteran submitted a statement that 
described the herein above account.  The veteran also stated 
that he did not tell his commanding officer because the 
commanding officer would not have believed him and might have 
kicked him out. 

The veteran asserts the stressor occurred during military 
service.  The Board notes that a layperson is certainly 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

However the Board notes that when the claimed stressor is not 
related to combat, the veteran's lay testimony, without more, 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record usually must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, if the claim for PTSD is based upon personal 
assault, there are a number of types of evidence that may be 
considered in support of the claimed stressor incident even 
though the incident is not mentioned in the service personnel 
or medical records.  See M21-1, Part III, par. 5.14d; see 
also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 
11 Vet. App. 393, 399 (1998).

When the claimed PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's friend testified at the March 2006 Board 
hearing.  However, the veteran's friend only testified that 
they were currently in PTSD therapy for sexual assault 
victims.  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms however, the 
veteran's friend's testimony was to the treatment of PTSD but 
not to an eyewitness account of what happened in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not submitted any competent evidence to 
support his assertions of having PTSD due to sexual assault 
during his period of active service.  The Board notes that a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997).  

Under these circumstances, the Board must conclude that there 
are no verified or verifiable stressors to support a 
diagnosis of PTSD.  Simply stated, the occurrence of a 
specific in-service stressful experience has not been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

The Board notes that the veteran does not have a competent 
diagnosis of PTSD.  The veteran submitted an October 2003 
letter from a VA social worker that stated that the veteran 
had a diagnosis of PTSD and the veteran submitted VA 
psychotherapy treatment reports for PTSD from September 2003 
to October 2004.  The Board notes that while the veteran has 
submitted an opinion by a social worker, the veteran has not 
submitted a diagnosis of PTSD by a physician or psychologist. 
The Board accordingly finds that without a diagnosis by a 
psychologist the veteran does not have a current diagnosis of 
PTSD.

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred-an essential criterion for 
establishing service connection for PTSD-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


